     Case 2:19-cv-00757-WKW-KFP Document 27 Filed 12/10/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DANIELLE T. COLVIN,              )
                                 )
         Plaintiff,              )
                                 )
   v.                            )           CASE NO. 2:19-CV-757-WKW
                                 )                     [WO]
LOUIS DEJOY, Postmaster General, )
                                 )
         Defendant.              )
                                 )

                                   ORDER

      On November 11, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 25.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that Plaintiff Danielle T. Colvin’s Motion for Remand (Doc. # 8) is DENIED.

      DONE this 10th day of December, 2020.
                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE
